IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 20, 2008
                                No. 07-30059
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

KERMIT PARKER

                                            Plaintiff-Appellant

v.

N BURL CAIN

                                            Defendant-Appellee


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:06-CV-742


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Kermit Parker, Louisiana prisoner # 129332, moves for leave to proceed
in forma pauperis (IFP) in an appeal of the district court’s dismissal of his
“application for writ of mandamus/writ of execution.” Parker sought to have the
Federal Bureau of Investigation (FBI) investigate an alleged act of brutality
against him by correctional officers. The district court construed the action both
as a mandamus petition and as a suit against Warden Cain under 42 U.S.C.
§ 1983. It dismissed the suit for failure to state a claim on which relief may be

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30059

granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Parker’s motion is a challenge
to the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Parker asserts that he intended to name John Doe, an FBI agent, rather
than Warden Cain as the sole defendant in his lawsuit. He further alleges that
the district court erroneously refused to allow him to amend his complaint to add
John Doe as the defendant.        Parker, however, did not identify John Doe.
Moreover, even if Parker had identified John Doe and added him as a defendant,
Parker has not shown that mandamus relief was appropriate. See In re Stone,
118 F.3d 1032, 1034 (5th Cir. 1997).
      Parker also asserts that the district court erred in alternatively construing
his suit as a § 1983 action. Parker, however, does not challenge the district
court’s reason for dismissing the claim under § 1983. Failure to identify an error
in the district court’s analysis is the same as if the appellant has not appealed
the issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Therefore, Parker has abandoned any challenge to the district
court’s determination that he failed to state a claim under § 1983. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Finally, Parker argues that his complaint seeks a “criminal judicial
intervention” and that his case is not civil in nature. Because the case is not
civil in nature, he contends that the district court erred in dismissing the case
under 42 U.S.C. § 1997e and § 1915(e)(2)(B)(ii). An individual, however, does not
have a constitutional right to have another person criminally prosecuted. Oliver
v. Collins, 914 F.2d 56, 60 (5th Cir. 1990). Moreover, the FBI’s decision to
investigate a complaint is a discretionary rather than mandatory action. See 28
U.S.C. § 535(a). Therefore, the district court does not have authority to institute
a FBI investigation.
      Parker has not shown that the district court erred in certifying that an
appeal would not be taken in good faith. The instant appeal is without arguable

                                         2
                                  No. 07-30059

merit and is thus frivolous. Accordingly, Parker’s motion to proceed IFP on
appeal is denied, and the appeal is dismissed. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
      The district court’s dismissal of Parker’s complaint and this court’s
dismissal of his appeal count as two strikes under § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Parker accumulated another
strike in Parker v. Tarver, No. 3:06-CV-00298 (M.D. La. Aug. 16, 2006). As
Parker now has accumulated at least three strikes, he is barred from proceeding
IFP pursuant to § 1915 while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        3